Citation Nr: 1136658	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  04-08 10847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension on a direct basis.

2.  Entitlement to service connection for hypertension on a secondary basis.

3.  Entitlement to an increased evaluation for migraine headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for a lumbar spine disability, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 percent for left leg radiculopathy.

6.  Entitlement to a compensable evaluation for myoma of the uterus.  

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral leg disorder.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1985 to January 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for hypertension on a secondary basis, a psychiatric disorder, and a bilateral leg disorder, entitlement to increased evaluations for migraine headaches and for myoma of the uterus, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Hypertension was not diagnosed during service, within one year of service discharge, and is not otherwise related to active service.

2.  The lumbar spine disability is manifested by forward flexion to 72 and 90 degrees, extension to 18 and 20 degrees, bilateral flexion to 25 and 30 degrees, and rotation to 30 and 35 degrees, without additional non-left lower extremity neurological manifestations or additional functional limitations.

3.  Left leg radiculopathy is manifested by decreased sensation and reflexes of the left calf, but full motor strength, normal gait, and normal coordination. 

4.  Service connection for a nervous disorder was denied by an unappealed October 1993 rating decision.

5.  Service connection for a bilateral leg disorder was denied by an October 1993 rating decision which the Veteran appealed.  In March 1998 the Veteran withdrew her appeal.  

6.  Evidence associated with the claims file since the October 1993 rating decision raises a reasonable possibility of substantiating the claims for entitlement to service connection for a psychiatric disorder and a bilateral leg disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an increased evaluation for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral leg disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Regarding the claims to reopen, without deciding whether the notice and development requirements of VCAA have been satisfied, the Board is not precluded from adjudicating the issues involving these claims because they are reopened and remanded.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Regarding the remaining claims, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A November 2006 letter that contained the required notice was sent to the Veteran prior to initial adjudication of his claims.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify regarding the service connection and increased evaluation claim has either has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been obtained.   VA did not provide the Veteran with a medical examination regarding her hypertension claim, but none is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed further below, the evidence of record does not establish elevated blood pressure or hypertension at any time during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding the increased evaluation claims, VA examinations were provided in January 2007 and March 2009.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required where the record before the Board contains insufficient medical information for evaluation purposes).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For VA rating purposes, hypertension is defined as diastolic blood pressure that is predominately 90 mm. or greater, or where systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010). 

The Veteran has alleged that her high blood pressure is due to emotional changes from the medicine prescribed for, and the pain associated with, her service-connected lumbar spine disability and migraine headaches.  The secondary portion of the service connection claim has been bifurcated from this direct service connection claim and is addressed in the remand portion of this decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  

The Veteran's STRs do not contain a diagnosis of hypertension.  Additionally, multiple blood pressure readings taken during service do not meet the definition of hypertension as the diastolic blood pressure readings ranged from 50-80 mm., and systolic blood pressure never reached 160 mm.  For example, the Veteran's service entrance examination showed blood pressure of 108/80 and service discharge examination was 114/64.  

Readings in VA medical records dated in August 1990, June 1991, December 1991, and January 1992 were 100/64, 104/70, 110/70, 110/70, and 114/60.  Readings in VA records dated in 1993, 1995, and 1996 were 124/76, 132/86, 132/86, and 121/83.  Readings from VA records dated in 1999, 2000, and 2006 were 125/71 and 124/81, 131/82, and 131/74.  A January 2007 VA spine examination blood pressure reading was 126/82.  In a January 2007 VA general medical examination, the Veteran reported high blood pressure of 3 years for which she took medication.  The diagnosis was hypertensive vascular disease, controlled on medication.  The blood pressure readings were 122/84, 126/82, and 124/82.  

Private medical records dated in March and November 2007 contained blood pressure readings of 100/70 and 132/86.  VA medical records dated in 2007 and 2008 noted blood pressure readings of 122/73, 137/78, 128/80, and 127/72.  September 2007 and January 2008 VA records noted a history of hypertension.  In a March 2009 VA TDIU examination, the examiner noted the Veteran had hypertension for which she took Lasix and potassium.  Blood pressure was 130/80.  

The Board finds that the evidence of record does not support a finding of service connection for hypertension on a direct basis.  First, there is evidence of a currently diagnosed disability.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  But there was no high blood pressure or hypertension during service as noted by the blood pressure readings during service which did not reach the level of diastolic blood pressure that is predominately 90 mm. or greater, or systolic blood pressure that is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The first evidence of a diagnosis of hypertension is shown at the time of the January 2007 VA examination.  The Veteran reported a three year history of hypertension.  As noted above, the Veteran is essentially contending that hypertension is due to a service-connected disability and has not asserted that it had its onset inservice or is otherwise related to active service.  There is no competent evidence that demonstrates that the Veteran's hypertension is related to active service.  There is no evidence of a diagnosis of hypertension during service or within one year after discharge from service in January 1988 and the evidence of record does not demonstrate that hypertension is related to active service.  Accordingly, service connection for hypertension is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased evaluation for the lumbar spine disability and left leg radiculopathy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply to the evaluation assigned to the left leg radiculopathy, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  

Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

By an April 1988 rating decision, the RO granted service connection for the lumbar spine disability and assigned a 10 percent evaluation, effective January 10, 1988.  In a January 1997 SSOC, the RO assigned a 20 percent evaluation, effective May 1, 1992.  In September 2006, the Veteran filed a claim for an increased evaluation.  The RO denied the Veteran's claim and the Veteran appealed.  In an October 2007 rating decision, the RO assigned a separate evaluation for left leg radiculopathy, effective September 28, 2006.  Accordingly, the Board must address the evidence of record beginning in September 2005. 

The Veteran's lumbar spine disability is assigned a 20 percent evaluation under Diagnostic Code 5237 for lumbosacral strain, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Diagnostic Code 5237 (2010).

Under the General Rating Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2010).

In a January 2007 VA examination, there was lumbar spine extension to 20 degrees, flexion to 90 degrees, bilateral lateral flexion to 30 degrees, and rotation to 35 degrees.  In a September 2007 VA medical record, lumbar flexion was 20% limited, extension was 40% limited, and bilateral rotation and lateral flexion were within normal limits.  Accordingly, forward flexion was to approximately 72 degrees, extension was to 18 degrees, bilateral lateral flexion was to 30 degrees, and bilateral rotation was to 30 degrees.  In a March 2009 VA examination, there was forward flexion to 90 degrees, extension to 20 degrees, and 25 degrees bilateral lateral flexion, all without pain.  Thus, the evidence of record does not demonstrate lumbar spine flexion limited to 30 degrees or less or ankylosis of the lumbar spine.  Accordingly, an increased evaluation on this basis is not warranted.

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under the rating criteria for intervertebral disc syndrome, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  But here, the Veteran denied incapacitating episodes at the March 2009 VA examination.  Additionally, the other evidence of record did not demonstrate any incapacitating episodes.  Thus, an increased evaluation on this basis is not warranted.  

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In a September 2006 lay statement, the Veteran reported radiating back pain to the legs and leg weakness.  In a September 2006 VA medical record, there was normal gait, intact coordination, 5/5 motor strength, no sensory deficits, and a negative Romberg test.  At a January 2007 VA examination, the Veteran reported back pain that radiates into both legs, more on the left than the right.  She reported bladder incontinence 2 to 3 times per week, but no bowel incontinence.  Upon examination, straight leg raise tests were positive.  There was a normal gait, normal lumbar muscle tone, 2/4 tendon reflexes at the knees, 1/4 tendon reflexes at the ankles, diminished sensation of the left lateral thigh and left medial calf, and tenderness to pinprick about the right medial calf, the right medial thigh, and the 2nd through 5th toe.  The impression was chronic lumbar spine strain with back pain and right L5-S1 radicular pain.  The examiner noted that the back pain radiated into both legs, left more than right.  The examiner also noted that the bladder incontinence was due to diverticulosis.  

In a September 2007 VA medical record, there was 5/5 motor strength of the lower extremities, except there was 5-/5 bilateral knee extension.  There were 2+ lower extremity reflexes and intact vibration sensation in the proximal lower extremities, but bilateral decreased pinprick sensation medial leg (L4).  In an October 2007 VA record, the Veteran reported pain in the mid and low back and left lower extremity.  Upon examination, there was a positive straight leg raise test on the left.  In a November 2007 notice of disagreement, the Veteran reported that she could not walk 50 yards without back pain, weakness, and feeling like she was going to fall.  In a November 2008 VA record there was 5/5 motor strength of hip flexion, knee flexion and extension, and ankle dorsiflexion and plantar flexion.  There were 2+ reflexes of the lower extremities, intact sensation of the bilateral lower extremities, and a normal gait.  

In a March 2009 VA examination, the Veteran reported constant daily back pain that radiates down both legs.  The pain was sharp and tingling.  It bothers her with activities of daily living, to include getting up and down at work.  There was no aggravation upon walking or standing.  She denied urinary and fecal incontinence.  Upon examination, deep tendon reflexes were 1+ and equal in the bilateral lower extremities.  There was no foot drop, normal pinprick sensation and strength in the lower extremities, normal motor skills, no muscle atrophy, no muscle spasms, and normal gait.  Bilateral straight leg raise tests were positive.  

The Board finds that no additional separate evaluation for neurological manifestations of the lumbar spine disability is warranted.  First, the Veteran's bladder incontinence is due to diverticulosis.  Second, the Veteran has denied bowel incontinence.  Third, although the Veteran has consistently reported radiating back pain into the bilateral lower extremities, the objective evidence of record, as required by regulation, does not support a right lower extremity neurological manifestation of the lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  A September 2006 VA record found no sensory deficits.  At the January 2007 VA examination, there was tenderness to pinprick of the right lower extremity and bilateral positive straight leg raise testing, but normal motor strength, gait, and coordination.  September 2007, November 2008, and March 2009 VA records noted intact sensation of the lower extremities.  Objective testing thus has not demonstrated the presence of neurological manifestations (that are unrelated to the left leg radiculopathy) of the lumbar spine disability.  Accordingly, an additional separate evaluation for any neurological symptoms of the lumbar spine disability is not warranted.  

Furthermore, the Board finds that an increased evaluation for the left leg radiculopathy is also not warranted.  The currently assigned 10 percent evaluation contemplates mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and maximum 80 percent rating requires complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Here, the evidence shows subjective complaints of radiating back pain and weakness of the left leg.  The objective evidence of record demonstrates decreased sensation of the left lower extremity and decreased reflexes.  The evidence also demonstrates, however, full motor strength and a normal gait of the lower extremity.  This indicates that the left leg radiculopathy symptoms are primarily sensory loss, which does not more closely approximate a moderate or moderately severe incomplete paralysis.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  Accordingly, an increased evaluation is not warranted.  Additionally, no other diagnostic codes are potentially applicable.  See Schafrath, 1 Vet. App. 589.  

The Board has also considered an increased evaluation for traumatic or degenerative arthritis of the spine.  Degenerative or traumatic arthritis established by x-ray findings is generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Where there is noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, a 10 percent evaluation is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45 (2010).  But as noted above, an increased evaluation is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, General Rating Formula.  Furthermore, the most recent x-ray report is negative for any degenerative joint disease and this diagnostic code does not provide for an evaluation in excess of 20 percent.  Accordingly, an increased evaluation is not warranted under alternative diagnostic codes.

Consideration has been given to whether there is any additional functional loss not contemplated in the currently assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

In a September 2006 lay statement, the Veteran reported that her back hurts when sitting too long, walking too far, and standing too long.  She stated that she could not exercise and could hardly walk because the pain radiates to the neck and legs, causing leg weakness and her back to lock up.  In another lay statement submitted in October 2006, she stated that her back strain had become worse and was deteriorating.  She walked 3 times per week.  In another October 2006 letter, she stated that her low back strain was severe and chronic.  She could not stand for long periods and could not walk for long distances without losing balance and increased back pain.  She had restless sleep and couldn't sit at the desk long due to back pain.  In another October 2006 submission, the Veteran reported that due to her back pain, she tosses and turns at night, and the pain was constant.  She could not stand, sit, or walk very long.  Her pain was 8/10.  

In a September 2006 VA medical record, there was normal gait, intact coordination, no sensory deficits, 5/5 motor strength, and negative Romberg test.  In a January 2007 VA examination, the Veteran reported intermittent low back pain that is worse in the morning.  It did not bother her at rest, but with activity increased to 7-8/10.  Her back was aggravated by standing for 15 minutes, walking a half mile, using the stairs, lifting 5 pounds, or driving over 2 hours.  Upon examination, there was a normal gait, normal lumbar muscle tone, 2/4 tendon reflexes at the knees, 1/4 tendon reflexes at the ankles, and diminished sensation to pinprick about the left lateral thigh and left medial calf.  She took tramadol twice per day.  Lumbar spine limitation of motion was not additionally limited upon repetitive use or during a flare-up.  The examiner determined there was painful motion, more on the right than on the left, but no weakness, no excess fatigability, and no incoordination.  

In a September 2007 VA medical record, the Veteran's left leg was swollen to the mid calf.  The medial aspect was tender to touch.  Examination showed 5/5 motor strength of the lower extremities, except there was 5-/5 bilateral knee extension and the Veteran was tender to pressure.  There were 2+ lower extremity reflexes and intact vibration sensation in the proximal lower extremities, but bilateral decreased sensation of the medial leg.  In an October 2007 VA record, the Veteran reported pain in the mid and low back and left lower extremity that was progressively worsening.  She also reported disturbed sleep due to pain.  There was pain with getting in and out of the car, prolonged sitting, bending, and prolonged walking.  Relieving factors included lying on her side with knees bent and heat.  Upon examination, there was increased lumbar lordosis and bilateral rounded shoulders.  There was tenderness to palpation over the bilateral lower thoracic and lumbar paraspinals and the upper lumbar spine.  The Veteran's body mechanics were fair upon bending, sitting, standing, lifting, and good upon walking and lying.  In a November 2007 notice of disagreement, the Veteran reported that her back pain was worsening.  She stated that she could not walk 50 yard without back pain.  She reported weakness and feeling like she is going to fall.  She could raise her left leg up, and nothing could touch her lower spine.  In November 2007 VA record, it was noted that the Veteran received a new TENS unit.  

In a January 2008 VA medical record, the Veteran reported working out 2 to 3 times per week for 30 minutes.  In a November 2008 VA record there was 5/5 motor strength of hip flexion, knee flexion, knee extension, ankle dorsiflexion, and plantar flexion.  There were 2+ reflexes of the lower extremities, intact sensation of the bilateral lower extremities, and normal gait.  In a March 2009 VA examination, the Veteran reported constant daily back pain.  There was back stiffness averaging 6/10 that increased to 8/10 upon getting up and down at work.  The pain radiates down both legs and was sharp and tingling.  It bothers her with activities of daily living.  There was no aggravation upon walking or standing and no additional limitations upon flare-ups or incapacitating episodes in the last year.  She used no assistive devices except for a TENS unit which she used daily.  Upon examination, there was normal curvature of the spine, which was nontender on palpation without deformities.  Deep tendon reflexes were 1+ and equal in the bilateral lower extremities.  There was no foot drop.  There was normal pinprick sensation and strength in the lower extremities, normal motor skills, no muscle atrophy, no muscle spasms, and normal gait.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion upon repetitive movement.  

The Board finds that there is no additional functional loss not contemplated in currently assigned rating.  The Veteran consistently reported pain, weakness, and difficulty with various activities of daily living.  The objective evidence of record also demonstrated that there was painful motion.  In October 2007, there was tenderness to palpation and increased lumbar lordosis.  But the objective evidence of record also indicated that there is normal gait and good strength.  Additionally, the objective evidence showed no additional loss of range of motion upon repetitive movement or flare-ups.  Furthermore, in a September 2006 VA record, there was no weakness, excess fatigability, or incoordination.  At the January 2007 VA examination, the examiner determined there was no weakness, no excess fatigability, and no incoordination.  At the March 2009 VA examination, the examiner found that active range of motion did not produce any weakness, fatigue, or incoordination, and that there were no deformities and no tenderness.  Accordingly, an increased evaluation on this basis is not warranted.  

After review of the evidence, the evidence of record does not warrant increased ratings at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); Fenderson, 12 Vet. App. at 126.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability and left leg radiculopathy but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine strain and left leg radiculopathy, as the criteria assess limitation of motion, additional functional limitation of motion to include weakness, fatigability, lack of coordination, and pain on movement, incapacitating exacerbations, and levels of neurological impairment, to include paralysis.  Accordingly, these issues need not be referred for consideration of extraschedular ratings.

Claims to reopen

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.  But where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a December 1993 rating decision, the RO denied service connection for a nervous disorder and for a bilateral leg disorder because the nervous disorder was not diagnosed during service and was not currently present, and because the swollen legs during service were shown to have healed prior to service separation.  The Veteran did not appeal that decision regarding the nervous disorder.  Regarding that issue, then, the RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).  

The Veteran did, however, perfect an appeal regarding the issue of entitlement to service connection for a bilateral leg disorder.  38 U.S.C.A. § 7105(a).  But in March 1998 submission, the Veteran withdrew her appeal.  Accordingly, the RO decision was then final based on the evidence of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In September 2006, the Veteran requested to reopen her claims of entitlement to service connection for a bilateral leg disorder and a psychiatric disorder.  In an October 2007 rating decision, the RO found that the claim regarding the psychiatric disorder was reopened but denied service connection because the evidence of record did not link any psychiatric disorder to service.  The RO did not find new and material evidence to reopen the Veteran's claim regarding the bilateral leg disorder because the evidence submitted did not raise a reasonable possibility of substantiating the claim.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

The RO's determinations regarding the presence of new and material evidence are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the December 1993 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the December 1993 rating decision included the following:  1) the Veteran's STRs; 2) March 1988, May 1990, September 1991, and October 1993 VA examinations; 3) June 1990 private medical records; 4) VA medical records from 1990-1991; and 5) various lay statements from the Veteran, to include statements dated in May 1990, July 1991, August 1991, November 1991, December 1991, and June 1993.  

In a January 1985 STR, the Veteran reported shin splints.  The assessment was stress syndrome.  In a February 1985 STR, the Veteran reported that both legs were swollen from too much jogging.  The assessment was edematous legs from strain.  In a March 1986 STR, the Veteran reported shin pain of 1.25 years.  The assessment was right compartment syndrome, mild.  In April 1986, the Veteran reported there was no relief.  In a July 1986 STR, the Veteran reported right shin pain of 1.5 years for which she had been seen in physical therapy previously.  She reported swelling, tenderness, and numbness of feet upon activity.  The assessment was bilateral anterior compartment syndrome.  In an October 1987 report of medical history, the Veteran reported that she was sent to mental hygiene for stress related to her back pain.  An October 1987 STR noted right leg lower half, mild tenderness of the anterior tibia.  

A March 1988 VA examination noted full range of motion and no evidence of deformity or inflammation in the musculoskeletal system.  At the September 1991 VA examination, the Veteran stated that she injured her back during service and still had a right leg problem.  At the October 1993 VA examination, the Veteran reported pain in the bilateral leg tibial crests.  The examiner noted that he was unable to rule out vascular insufficiency of the lower extremities.  June, July, and September 1991 VA medical records noted the Veteran was seen in the mental health clinic, but provided no further information.  In various lay statements, the Veteran asserted that her bilateral leg disabilities were related to an in-service fall.  

Evidence submitted after the December 1993 rating decision includes 1) private medical records; 2) VA medical records from 1991-2008; 3) a March 2009 VA TDIU examination; 4) July 2001 and January 2007 VA spine examinations; 5) VA neurological examinations dated in September 1998, May 2000, and January 2007; 6) a January 2007 VA general medical examination; 7) RO hearings in July 1996 and August 1997; 8) lay statements from the Veteran's family; and 9) lay statements from the Veteran, including statements dated in January 1994, May 1994, February 1997, August 1997, September 1998, September 2006, October 2006, December 2006, and March 2007.  

The private medical records were regarding unrelated conditions.  At the July 1996 RO hearing, the Veteran stated that she had shin splint type pains in her legs during service.  She stated that she continued to have these pains after service discharge.  At the August 1997 RO hearing, the Veteran reported that a physician told her she had a vascular problem in her legs.  She reported that she had shin splints with swollen ankles and feet.  She stated that she has had this problem daily since it began during service.  In lay statements, the Veteran disputed that her leg disability had resolved during service, described her bilateral leg condition, stated that her leg condition was a circulatory condition, and asserted that she had depression due to the pain of her headaches, backache, leg disability, and medication prescribed for her service-connected disabilities.  The Veteran's husband submitted a statement in September 2006 in which he stated that the Veteran had behavioral changes, including rapidly changing moods, crying paranoia, and emotional overreactions, which he felt was due to her medications.  In a September 2006 statement, the Veteran's mother stated that she could see the swelling in the Veteran's legs and feet and ankles and her mood changes.

In a September 2007 VA medical record, the Veteran reported bilateral leg swelling and shin splints.  The examiner noted there was questionable claudication and that she was to be referred to vascular.  In a January 2008 VA record, there was mild non-pitting edema of the bilateral extremities.  In a November 2008 VA record, the Veteran reported swelling in the legs that the cardiologist could not alleviate.  In a March 2009 VA TDIU examination, the examiner noted there was no mental condition.  In a July 2006 VA medical record, the Veteran stated that her lower extremity swelling had resolved since restarting her hypertension medication.  In a September 2007 VA record, the Veteran reported bilateral leg swelling and shin splints while walking.  In a January 2008 VA record, the Veteran reported bilateral leg swelling.

Regarding the psychiatric disorder claim, the Board finds that new and material evidence has been presented.  The evidence, including lay statements from the Veteran and her family regarding the Veteran's emotional status, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of a current mental disability or symptoms.  Although the lay evidence does not provide a diagnosis, it provides evidence of psychiatric behavioral changes and symptoms.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the evidence is neither cumulative nor redundant as it indicates the continued psychiatric symptoms.  See 38 C.F.R. § 3.156(a).  Furthermore, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Thus, taking the lay evidence submitted in conjunction with in-service visit to mental hygiene, and VA's duty to assist, including an examination, it may provide a reasonable possibility of substantiating her claim.  See Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim for service connection for a psychiatric disorder is reopened.

Regarding the claim for a bilateral lower leg disability, the Board finds that new and material evidence has been presented.  The evidence, including the Veteran's statements regarding the continuity of her bilateral lower extremity symptoms, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - the presence of a current condition or symptoms that have existed since service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Layno, 6 Vet. App. at 469-70.  Additionally, the evidence is not cumulative or redundant as it demonstrates that the leg symptoms have not resolved.  See 38 C.F.R. § 3.156(a).  Moreover, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Thus, taking the lay evidence in conjunction with the in-service complaints of leg pain, and VA's duty to assist, including an examination, it may provide a reasonable possibility of substantiating her claim.  See Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim for service connection for a bilateral leg disorder is reopened.



ORDER

Service connection for hypertension on a direct basis is denied.

An increased evaluation for a lumbar spine disability is denied.

An increased initial evaluation for left leg radiculopathy is denied.

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disorder is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral leg disability is reopened.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain recent VA medical records and a current examination regarding the Veteran's service-connected headaches.

First, remand is required regarding the issue of entitlement to an increased evaluation for migraine headaches to obtain recent VA medical records.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2010).  In December 2010, the Veteran sent in a statement indicating that she was receiving Botox shots into her forehead as treatment for her migraine headaches at the Dallas, Texas VA medical center.  She stated she received the shots in August and November 2010 and would be receiving them every 3 months.  Furthermore, the last VA headaches examination was conducted in January 2007.  These VA medical records are relevant to the issue on appeal and the new treatment indicates that the Veteran's migraine headaches may have worsened since 2007.  Accordingly, remand is required to obtain the VA medical records and to provide the Veteran with a neurological examination.

Second, remand regarding the issue of entitlement to a compensable evaluation for myoma of the uterus is required to obtain an examination.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  A January 2007 VA general medical examination was conducted, but it did not address the Veteran's myoma of the uterus other than taking her subjective medical history and noting that anemia was presumed to be related to her functional uterine bleeding.  There has been no VA examination specifically regarding the Veteran's service-connected myoma of the uterus.  In private medical records and submissions by the Veteran, it is noted that the Veteran has fibroids, prolonged menses, pain, and cramping.  But the records do not indicate whether this symptomatology is due to the service-connected myoma of the uterus or another non-service-connected disorder.  The Board finds that it is unable to evaluate the severity of the Veteran's disability without an examination and findings that address the relevant diagnostic codes.  Accordingly, remand is required to provide the Veteran with an appropriate examination.

Third, remand regarding the issue of entitlement to service connection for hypertension as secondary to the service-connected lumbar spine disability and migraine headaches is required for a VA medical opinion.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Here, there is a diagnosis of hypertension and an allegation that it was caused by her service-connected disabilities, to include the medication prescribed for the disabilities, but no medical evidence of record regarding that issue.  The Board may only consider independent medical evidence in support of its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is insufficient competent medical evidence to decide this claim, remand is required to obtain a medical opinion regarding this claim.  

Fourth, remand regarding the issue of entitlement to service connection for a psychiatric disorder is remanded for a VA examination.  Here, there is competent evidence of psychiatric symptoms, an in-service referral to mental health clinic due to her back pain, service-connected disabilities, and allegations by the Veteran and family members that the symptoms are due to her service-connected disabilities.  Accordingly, the low threshold has been met and an examination is required.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Fifth, remand regarding the issue of entitlement to service connection for a bilateral leg disorder is remanded for a VA examination.  Here, there is competent evidence of bilateral leg symptoms, in-service complaints of bilateral leg pain and other symptoms, and lay evidence of continuous symptomatology.  Accordingly, the low threshold has been met and an examination is required.  See 38 C.F.R. § 3.159(c)(4); McLendon.

Sixth, remand regarding the issue of entitlement to TDIU is required because it is inextricably intertwined with the claims for entitlement to service connection for hypertension on a secondary basis, a psychiatric disorder, and a bilateral leg disorder, and increased evaluations for migraine headaches and myoma of the uterus because entitlement to schedular TDIU is based, in part, on the percentage assigned to the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records regarding her myoma of the uterus.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Contact the Dallas, Texas, VA Medical Center and obtain and associate with the claims file all outstanding records of treatment after November 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected migraine headaches.  Following completion of the examination, the examiner should specifically comment as to frequency and severity of the Veteran's service-connected migraine headaches, to include whether such headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months, characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the myoma of the uterus.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must conduct an appropriate examination after obtaining a comprehensive subjective history from the Veteran.  The examiner must provide diagnoses of all residuals of the myoma of the uterus, to include whether the residuals include anemia, prolonged menses, and pain and cramping.

5.  After any additional records are associated with the claims file, obtain a medical opinion to determine whether the Veteran's hypertension is related to her service-connected disabilities.  The claims folder must be made available to the examiner for review.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's hypertension is at least as likely as not caused or aggravated by her service-connected lumbar spine disability and/or migraine headaches, to include the pain from those disabilities and the medication prescribed for the disabilities.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  If the examiner determines that a new examination is required, one must be conducted.  Any indicated tests and studies must be accomplished.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any psychiatric disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must first provide a diagnosis of any applicable psychiatric disabilities.  If none are found, the examiner must provide an explanation for that conclusion.  That explanation must address the Veteran's lay statements regarding her psychiatric symptoms.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not that each diagnosed psychiatric disorder was caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion whether it was at least as likely as not that the Veteran's service-connected lumbosacral spine disability and/or migraine headaches caused or aggravated each diagnosed psychiatric disorder.  The examiner must specifically address the Veteran's lay assertions of psychiatric symptoms.  The examiner must also specifically address that the Veteran was sent to the mental health hygiene clinic for stress related to her back pain contained in the Veteran's STRs.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the bilateral leg disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not that any diagnosed bilateral leg disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's lay assertions of an in-continuous leg symptomatology since service discharge.  The examiner must also specifically address the evidence of bilateral leg complaints and diagnoses of compartment syndrome and edematous legs contained in the Veteran's STRs.  

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


